18-2235-cr
United States v. Odiase

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of September, two thousand nineteen.

PRESENT:            JON O. NEWMAN,
                    JOSÉ A. CABRANES,
                    GERARD E. LYNCH,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                           Appellee,                      18-2235-cr

                           v.

SYLVESTER T ODIASE, AKA THOMAS SEAN GRANT, SHARYI A. HARRIS,

                           Defendants,

RACHELL ODIASE, AKA RACHEL ODIASE,

                           Defendant-Appellant.


FOR APPELLEE:                                          SEBASTIAN SWETT (Daniel B. Tehrani, on
                                                       the brief), Assistant United States
                                                       Attorneys, for Geoffrey S. Berman, United
                                                       States Attorney for the Southern District
                                                       of New York, New York, NY.




                                                   1
FOR DEFENDANT-APPELLANT:                                     IRVING COHEN (Chanel Sochacki, on the
                                                             brief), New York, NY.

        Appeal from the July 19, 2018 judgment of the United States District Court for the Southern
District of New York (Sidney H. Stein, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         Defendant-Appellant Rachell Odiase (“Odiase”), AKA Rachel Odiase, appeals her
convictions, following a jury trial, of conspiracy to commit money laundering, in violation of 18
U.S.C. § 1956(h); money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i); and engaging in a
monetary transaction in property derived from a specified unlawful activity, in violation of 18
U.S.C. § 1957. Odiase argues that the evidence at trial was insufficient to support her convictions.
She further argues that the Government wrongfully shifted the burden of proof to her. She next
contends that the District Court erred or “abused its discretion” by excluding portions of her video
interview with law enforcement.1 Finally, she argues that the District Court erred by entering a
restitution order holding her responsible for the entire loss caused by the fraud underlying the
money laundering. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

         “We review de novo a challenge to the sufficiency of the evidence underlying a criminal
conviction.” United States v. Lebedev, 932 F.3d 40, 48 (2d Cir. 2019). “We view the evidence in the
light most favorable to the government, crediting every inference that could have been drawn in the
government’s favor, and deferring to the jury’s assessment of witness credibility and its assessment
of the weight of the evidence.” Id. (internal quotation marks omitted). We will uphold the judgment
of conviction if “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” United States v. Lyle, 919 F.3d 716, 737 (2d Cir. 2019) (internal quotation
marks omitted). We review a district court’s evidentiary rulings for abuse of discretion. United States
v. Litvak, 808 F.3d 160, 179 (2d Cir. 2015). We likewise review a district court’s restitution order for
abuse of discretion. United States v. Smathers, 879 F.3d 453, 459 (2d Cir. 2018).




    1
     “We have noted on many occasions that ‘abuse of discretion’ is a distinctive term of art that is
not meant as a derogatory statement about the district judge whose decision is found wanting.”
United States v. Park, 758 F.3d 193, 199–200 (2d Cir. 2014); see also In re The City of New York, 607 F.3d
923, 943 n.21 (2d Cir. 2010) (explaining that “abuse of discretion” is a nonpejorative “term of art”).




                                                    2
         Odiase first argues that the evidence presented at trial was insufficient to show that she knew
that the funds at issue were the proceeds of an unlawful activity and that she knew that the financial
transaction was for the purpose of obscuring the nature, source, location, or ownership of the funds.
The substantive offense of “transaction money laundering” in violation of 18 U.S.C.
§ 1956(a)(1)(B)(i) requires proof of both knowledge that the property involved represents the
proceeds of unlawful activity and knowledge that the transaction is designed to conceal or disguise
the proceeds. See United States v. Huezo, 546 F.3d 174, 178-79 (2d Cir. 2008). The offense of
conspiring to launder money, in violation of 18 U.S.C. § 1956(h), requires proof that the defendant
“knowingly engaged in the conspiracy with the specific intent to commit the offenses that were the
objects of the conspiracy.” Huezo, 546 F.3d at 180 (internal quotation marks omitted). The offense
of transacting property derived from a specified unlawful activity under 18 U.S.C. § 1957 requires a
showing of knowledge that the money at issue was “criminally derived property.” 18 U.S.C. §
1957(a). Circumstantial evidence can provide sufficient evidence of intent. Moreover, “jurors are
entitled, and routinely encouraged, to rely on their common sense and experience in drawing
inferences.” Huezo, 546 F.3d at 182.

        The evidence presented at trial was sufficient to show both Odiase’s knowledge that the
proceeds were derived from unlawful activity and knowledge that the financial transaction she
engaged in was for the purposes of concealing or disguising the funds. The evidence at trial showed
that a cashier’s check in the amount of $50,000 was deposited into Odiase’s Bank of America
account. Less than two weeks later, Odiase went in person to a Bank of America branch and
withdrew a $50,000 cashier’s check and deposited the check into an account in her name at Chase
Bank. Both accounts were opened several months before this transaction occurred and did not
appear to be used for Odiase’s routine financial activity. The evidence further showed that the
movement of the funds was directed by Odiase’s son and co-defendant, Sylvester Odiase, and that
the funds were the proceeds of a fraudulent scheme. The evidence also included portions of
Odiase’s interview with law enforcement in which she explained that she received the $50,000 from
a man named “Frank” who had purchased merchandise from her discount store that she had
shipped to Nigeria. Odiase could not provide further details about “Frank” such as his last name or
phone number. She told officers she would provide evidence corroborating her story, but testimony
showed that she failed to ever do so. Moreover, evidence showed that Customs and Border
Protection had no record of Odiase’s supposed exports.

        Construing this evidence in the light most favorable to the government, we conclude that a
rational jury could find that Odiase knew that the funds were derived from criminal activity. A jury
could reasonably further find that Odiase moved the funds from one account to another in order to
conceal and disguise the funds.

        Odiase next contends that the District Court abused its discretion by excluding portions of
her video interview with law enforcement. She argues that she was entitled to submit the entirety of


                                                   3
the video to the jury under the “rule of completeness” pursuant to Federal Rule of Evidence 106.
Under Rule 106, if a party introduces part of a statement, the adverse party may introduce the
remainder of the statement if “necessary to explain the admitted portion, to place the admitted
portion in context, to avoid misleading the jury, or to ensure fair and impartial understanding of the
admitted portion.” United States v. Thiam, 934 F.3d 89, 96 (2d Cir. 2019) (internal quotation marks
omitted). But the rule does not require the admission of any part of a statement that is “neither
explanatory of nor relevant to the admitted passages.” Id. Moreover, “the rule of completeness is
violated only where admission of the statement in redacted form distorts its meaning or excludes
information substantially exculpatory of the declarant.” Id. Odiase does not point to specific
excluded passages that were necessary to explain admitted portions. Instead, Odiase argues generally
that the entire video was necessary to put the admitted statements in context and to explain Odiase’s
emotional state. But the portions of the video that the Government admitted did not distort the
interview’s meaning. Nor does Odiase point to any exculpatory information excluded by the
Government’s chosen excerpts. Accordingly, we conclude that Rule 106 did not require the
admission of the entire interview, and the District Court did not abuse its discretion by excluding
portions of the video.

        Odiase further argues that the Government improperly shifted the burden of proof to her by
suggesting that she was obligated to produce evidence to defend herself. The Government may not
“suggest that the defendant has the burden of producing evidence.” United States v. Bautista, 23 F.3d
726, 733 (2d Cir. 1994). But the Government may argue that the defendant has failed to support her
own factual theory. See United States v. Rivera, 971 F.2d 876, 884 (2d Cir. 1992). Here, the
Government questioned a witness about whether Odiase had ever provided to the Government the
corroborating evidence she claimed to have to support her story of selling merchandise in Nigeria.
The witness responded that she had not. This questioning is best understood as the Government’s
attempt to highlight Odiase’s lack of credibility in her law enforcement interview, in which she
repeatedly stated that she would provide specific materials, such as shipping receipts, to support her
story. Moreover, any suggestion that that the defendant had the burden to produce evidence was
corrected by the District Court’s curative instruction immediately after the Government’s
questioning. See Bautista, 23 F.3d at 733.

         Odiase finally argues that the District Court wrongfully entered a restitution order holding
her liable for the full amount of the fraudulent funds that were laundered, rather than solely the
funds that she herself laundered. Under the Mandatory Victims Restitution Act, a District Court
must enter a restitution order for certain specified crimes of conviction. 18 U.S.C. § 3663A(a)(1). A
court may order restitution only for “loss caused by the specific conduct forming the basis for the
offense of conviction.” United States v. Gushlak, 728 F.3d 184, 195 n.7 (2d Cir. 2013) (internal
quotation marks omitted). Where the crime of conviction is a conspiracy, a district court may order
the defendant to pay restitution for the reasonably foreseeable losses caused by the conspiracy. See
United States v. Boyd, 222 F.3d 47, 51 (2d Cir. 2000). In the instant case, Odiase was convicted of a

                                                  4
money laundering conspiracy, and it was reasonably foreseeable to Odiase that the conspiracy
involved additional losses. Accordingly, the District Court did not abuse its discretion by directing
Odiase to pay the full amount involved in the money laundering conspiracy for which she was
convicted.

                                          CONCLUSION

       We have reviewed all of the arguments raised by Odiase on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the July 19, 2018 judgment of the District
Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   5